Citation Nr: 1719550	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for bipolar disorder prior to April 29, 2016, and a rating higher than 70 percent since.

2.  Entitlement to an effective date earlier than April 29, 2016, for the grant of a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to December 1961.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2014 Substantive Appeal, on VA Form 9, the Veteran requested a hearing before a Veterans Law Judge of the Board.  In January 2015, however, he withdrew that hearing request.  38 C.F.R. §§ 20.702(e), 20.704(e) (2016).

The Board remanded this case in November 2015 for further development, and a December 2016 rating decision since issued increased the rating for the Veteran's bipolar disorder (formerly rated as schizophrenic reaction) from 50 to 70 percent effective April 29, 2016.  A TDIU also was granted as of that same date.  Normally, since that was not a grant of the maximum possible benefits, the appeal remained, but only as concerning whether the Veteran was entitled to a rating higher than 50 percent for his bipolar disorder prior to April 29, 2016, and a rating higher than 70 percent since, also whether he was entitled to a TDIU prior to April 29, 2016.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the maximum available compensation, unless he expressly indicates otherwise).  So the appeal was returned to the Board on these new issues.  Unfortunately, however, the Veteran since has died, in turn requiring summary dismissal of his appeal.


FINDING OF FACT

According to the Social Security Administration (SSA), the Veteran died in April 2017, before the Board promulgated a decision in this appeal.



CONCLUSION OF LAW

Because of his death during the pendency of this appeal, the Board has no jurisdiction to adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the records of the SSA, another Federal agency, the Veteran died in April 2017, before the Board promulgated a decision in this appeal.  In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).  As there is no evidence to the contrary, the Board accepts the finding by the SSA as the required proof of the Veteran's death during the pendency of this appeal and before the Board promulgated a decision on the appeal of the claims of entitlement to a disability rating higher than 50 percent for the service-connected bipolar disorder prior to April 29, 2016, and a rating higher than 70 percent since, as well as concerning the claim of entitlement to an effective date earlier than April 29, 2016 for the grant of a TDIU.

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  


The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal of the claim of entitlement to a disability rating higher than 50 percent for bipolar disorder prior to April 29, 2016, and higher than 70 percent since, is dismissed.

The appeal of the claim of entitlement to an effective date earlier than April 29, 2016, for the grant of a TDIU, also is dismissed. 



		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


